ORDER
AND NOW, this 30th day of September, 1987, it being determined that this appeal has been inappropriately filed as a direct appeal to this Court under Pa.R.A.P. 1101(a)(1), the submitted papers are treated as a request for allowance of appeal pursuant to Pa.R.A.P. 1112 and allocatur is granted. The Order of the Commonwealth Court is vacated and the Applications of Philadelphia Electric Company and North Penn and North Wales Water Authorities for Special Relief are dismissed for failure to exhaust administrative remedies. The Orders of the Department of Environmental Resources entered June 26, 1987, are reinstated and the matter is remanded to the Environmental Hearing Board for expedited disposition.
HUTCHINSON, J., did not participate in the consideration or decision of this matter.
LARSEN, J., files a dissenting opinion.